DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a Final Detailed Action in response to amendment filed on 09 November 2020.  The present application claims 1-20, submitted on 09 November 2020 are pending. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a) as being anticipated by Martens (U.S. Pub No. 2005/0031847).
Regarding claim 1, Martens discloses a system for manufacturing colored wet wipes, the system comprising: a preparing unit configured to prepare nonwoven wipes from nonwovens that are made of non-colored fibers (see Paragraph 0025), by folding and cutting the nonwovens (see Paragraph 0371); at least one liquid supply reservoir comprising at least a first liquid formulation that comprises a colorant (see Paragraph 0061); at least one wetting unit configured to apply at least the first liquid formulation from the at least one liquid supply reservoir to the nonwoven wipes to yield colored (see Paragraph 0020 and Paragraph 0061), and to apply a functional liquid adapted to wet the nonwoven wipes- to yield colored wet wipes (see Paragraph 0045); and a packaging unit adapted to wrap the colored wet wipes in a packages in a wet state (see Paragraph 0372 – Paragraph 0373); wherein the function liquid is adapted to maintain the colored wet wipes in a wet state in the packages (see Paragraph 0373), wherein the functional liquid is included in the first liquid formulation or applied separately (see Paragraph 0061); and wherein at least one of the first liquid formation and the functional liquid is water-based (see Paragraph 0225). 
Regarding claim 2, Martens discloses wherein the at least one wetting unit comprises: at least one first sub-unit configured to apply a water-based liquid colorant in the first liquid formulation and color the nonwoven wipes with the water-based liquid colorant to produce colored wipes (see Paragraph 0225), and at least one second sub-unit configured to apply a second liquid formulation comprising the functional liquid and wet the colored wipes with the functional liquid to produce colored wet wipes (see Paragraph 0226).
Regarding claims 3 & 9, Martens discloses a drier configured to dry the colored wipes after the application of the water-based liquid colorant by the first sub-unit and before the wetting of the colored wipes with the functional liquid by the second sub-unit (see Paragraph 0218).
Regarding claims 4 & 10, Martens discloses wherein the preparing unit further comprises a spunlace unit configured to prepare the nonwovens as spunlace nonwovens by hydroentanglement (see Paragraph 0039).
Regarding claim 5, Martens discloses wherein the first liquid formulation comprises a water-based colorant and a water-based functional liquid (see Paragraph 0225-0226).
Regarding claim 7, Martens discloses wetting the non-colored nonwoven wipes with the colorant and the functional liquid simultaneously in a single wetting step (see Paragraph 0219).
Regarding claim 8, Martens discloses wetting the non-colored nonwoven wipes with the liquid composition comprising the colorant and thereafter wetting the colored wipes nonwovens with the functional liquid to form the colored wet wipes (see Paragraph 0259-0260).
Regarding claim 11, Martens discloses wherein the functional liquid comprises water or and a functional ingredient for personal or household use of the wet wipes (see Paragraph 0225-0226).
Regarding claim 12, Martens discloses electing the colorant to adhere to the colored wipes and not come off when the colored wipes are used (see Paragraph 0061 & 0226).
Regarding claim 13, Martens discloses packaged wet wipes (see Paragraph 0372) that are made from non-colored nonwoven material (see Paragraph 0025) that is wetted by a functional liquid adapted to maintain the wet wipes in a package (see Paragraph 0061 & 0226), wherein the wet wipes are colored with a colorant that is configured to adhere to the nonwoven material and not come off when the color wipes are used (see Paragraph 0061 & 0226); and wherein the colorant comprises an extract of: a vegetable, an animal, a fungus, an insect, bacteria, a mineral, a plant, or algae or a (see Paragraph 0146).
Regarding claim 14, Martens discloses made by folding and cutting the nonwoven material, and packaged in a wet state (see Paragraph 0371).
Regarding claims 15, 17 & 19, Hauser discloses wherein a water content in the colorant and/or in the functional liquid is at least 50% (see Paragraph 0225).
Regarding claims 16, 18 & 20, Hauser discloses wherein both the colorant and the functional liquid are water-based (see Paragraph 0225 – Paragraph 0226).

Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                             
/ROBERT F LONG/Primary Examiner, Art Unit 3731